                                            Case 3:19-cv-08032-SI Document 57 Filed 09/17/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     TRAVELERS PROPERTY CASUALTY                        Case No. 19-cv-08032-SI
                                         COMPANY OF AMERICA,
                                  10
                                                        Plaintiff,                          ORDER ADOPTING REPORT AND
                                  11                                                        RECOMMENDATION; DENYING
                                                  v.                                        MOTION FOR DEFAULT JUDGMENT;
                                  12                                                        AND DISMISSING ACTION
Northern District of California
 United States District Court




                                         APEX SHIPPING CO. (NYC), INC., et al.,
                                  13                                                        Re: Dkt. Nos. 39, 50, 54
                                                        Defendants.
                                  14

                                  15          Before the Court is a motion for default judgment filed by plaintiff Travelers Property

                                  16   Casualty Company of America (“Travelers”) against defendant Seagold (Private) Limited

                                  17   (“Seagold”) and Magistrate Judge Ryu’s Report and Recommendation that the motion be denied.

                                  18   Dkt. Nos. 391 and 54. For the reasons set forth below and for good cause shown, the Court ADOPTS

                                  19   Judge Ryu’s Report and Recommendation and DENIES plaintiff’s motion for default judgment.

                                  20

                                  21                                              DISCUSSION

                                  22          Seagold is a company that functions as a foreign non-vessel operating common carrier

                                  23   (“NVOCC”) licensed by the Federal Maritime Commission (“FMC”), with its principal residence

                                  24   in Karachi, Pakistan. Dkt. No. 50-1 ¶ 4 (Simons Decl.), Ex. L. Travelers, the insurer of Ramallah

                                  25   Trading Company Inc. (“Ramallah”), filed a complaint against Seagold, Apex Shipping co. (NYC),

                                  26
                                              1
                                  27             After filing the initial motion for default (Dkt. No. 39), plaintiff filed two supplemental
                                       briefs per court order. Though the first supplemental brief is titled as a separate motion for default,
                                  28   it is merely continued briefing on the original motion. The Court resolves Dkt. No. 50 through this
                                       order in addition to resolving Dkt. Nos. 39, 54.
                                            Case 3:19-cv-08032-SI Document 57 Filed 09/17/20 Page 2 of 3




                                   1   Inc. (“Apex”), and Hyundai Merchant Marine Co. Ltd (“Hyundai”), in the Central District of

                                   2   California on July 17, 2019 to recover damages for damaged cargo, prejudgment interest, and costs

                                   3   of suit. Dkt. No. 1. Hyundai and Apex were ultimately dismissed from this case upon (1) Travelers

                                   4   dismissing its claims against Hyundai and (2) Travelers and Apex stipulating to Apex’s dismissal.

                                   5   Dkt. Nos. 22, 38.

                                   6          The clerk entered default against Seagold on October 28, 2019 after defendant failed to

                                   7   appear or otherwise respond to the summons and complaint within the time prescribed by the Federal

                                   8   Rules of Civil Procedure, and the Central District transferred the case to the Northern District on

                                   9   December 2, 2019. Dkt. Nos. 24, 30. Travelers filed a motion for default judgement on January

                                  10   30, 2020 and supplemental briefs on March 31, 2020 and May 1, 2020. Dkt. Nos. 39 (Mot.), 50

                                  11   (Supp. Brief), 53 (2d Supp. Brief). On August 31, 2020, Magistrate Judge Ryu issued a detailed

                                  12   Report and Recommendation recommending that Travelers’ motion for default judgement be denied
Northern District of California
 United States District Court




                                  13   because Judge Ryu determined that the Court lacked personal jurisdiction over Seagold. Dkt. No.

                                  14   54. The Report and Recommendation further stated that “[a]ny party may file objections to [the]

                                  15   report and recommendation with the District Judge within 14 days of being served with a copy.” Id.

                                  16   at 12.2 To date, no objections have been filed.

                                  17          Judge Ryu found that subject matter jurisdiction was proper pursuant to either 28 U.S.C.

                                  18   § 1331 or 28 U.S.C. § 1333(1). Dkt. No. 54 at 4. Because Travelers did not argue that Seagold was

                                  19   subject to general personal jurisdiction in California, see 2d Supp. Brief at 3, Judge Ryu analyzed

                                  20   whether Seagold was subject to specific personal jurisdiction in California under the three-part test

                                  21   set forth in Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004) and

                                  22   determined that plaintiff failed to meet its burden. Dkt. No. 54 at 5, 7. Specifically, Judge Ryu

                                  23   found that “Travelers’ allegations about Seagold are insufficient to support a finding that [defendant]

                                  24   purposefully availed itself of the privilege of doing business in California.” Id. at 7. Finally, Judge

                                  25   Ryu found that the exercise of general personal jurisdiction over Seagold under Federal Rule of

                                  26   Civil Procedure 4(k)(2) “would offend due process.” Id. at 11 (citing Pebble Beach Co. v. Caddy,

                                  27
                                              2
                                  28            For ease of reference, citations to page numbers refer to the ECF branded number in the
                                       upper right corner of the page.
                                                                                          2
                                            Case 3:19-cv-08032-SI Document 57 Filed 09/17/20 Page 3 of 3




                                   1   453 F.3d 1151, 1160).3 Therefore, Judge Ryu concluded that the Court lacks personal jurisdiction

                                   2   over Seagold.

                                   3           On September 1, 2020, pursuant to Federal Rule of Civil Procedure 72 and 28 U.S.C.

                                   4   § 636(c), this case was reassigned to the undersigned judge. Dkt. No. 55. On September 11, 2020,

                                   5   plaintiff filed a request for dismissal stating:

                                   6           the sole remaining defendant SEAGOLD (PRIVATE) LIMITED has not filed a
                                               responsive pleading herein, now, therefore, pursuant to FRCP 41(a)(1)(A)(i) and/or
                                   7           FRCP 41(a)(2), the Plaintiff TRAVELERS PROPERTY CASUALTY COMPANY
                                               OF AMERICA requests that the Court dismiss this action in its entirety, without
                                   8           prejudice, with each party to bear its own fees and costs.
                                   9   Dkt. No. 56.
                                  10           The Court agrees with Judge Ryu’s analysis and hereby ADOPTS the Report and

                                  11   Recommendation and DENIES the motion for default judgment.                Accordingly, the Court

                                  12   DISMISSES this case without prejudice, each party to bear its own fees and costs.
Northern District of California
 United States District Court




                                  13

                                  14           IT IS SO ORDERED.

                                  15

                                  16   Dated: September 17, 2020                          ______________________________________
                                                                                            SUSAN ILLSTON
                                  17                                                        United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26           3
                                                 In light of this finding, this Court need not consider whether a NVOCC’s address, which
                                  27   has been provided to the FMC as the location of the foreign company’s “presence in the United
                                       States,” may be a sufficient use of “real property situated within the state” within the meaning of
                                  28   New York state’s long-arm statute N.Y. C.P.L.R. § 302(a)(4), thereby allowing Seagold to be
                                       subject to specific personal jurisdiction in New York.
                                                                                           3
